United States Court of Appeals
                      For the First Circuit


No. 04-1631

                       RALPH J. CIMON, III,

                      Plaintiff, Appellant,

                                v.

                       CHRISTOPHER GAFFNEY;
           GUARDIAN LIFE INSURANCE COMPANY OF AMERICA,

                      Defendants, Appellees.


                           ERRATA SHEET

     The opinion of this Court issued on March 10, 2005 is

amended as follows:

     On page 13, line 10, replace "Gaffney's" with "Ralph's".

     On page 15, line 2, replace "Gaffney's" with "Ralph's".